Citation Nr: 1414911	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  08-35 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to herbicide exposure and service-connected PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted entitlement to service connection for PTSD, assigning a 30 percent disability evaluation, and denied entitlement to service connection for coronary artery disease (CAD), hearing loss, hypertension, and benign prostatic hypertrophy (BPH).  Timely appeals were noted with respect to those decisions.

A hearing on these matters was held before a Decision Review Officer on March 4, 2009.  A copy of the hearing transcript has been associated with the file.

In January 2011, the Board granted entitlement to service connection for CAD and denied entitlement to service connection for benign prostatic hypertrophy.  Claims for hearing loss, hypertension, and a higher initial evaluation for PTSD were remanded for additional development and adjudication. 

In May 2011, the RO granted entitlement to service connection for hearing loss. 

In a June 2012 decision, the Board denied a rating in excess of 30 percent for the Veteran's PTSD and remanded the claim for hypertension for further development.  

In August 2013, the Board requested a medical expert opinion from a specialist in internal medicine with the Veterans Heath Administration (VHA), and the designee provided this opinion in October 2013.  38 C.F.R. § 20.901(a).  In November 2013, the Board contacted VHA to have the medical expert provide clarification of her opinion in an addendum, which was received in January 2014.  In February 2014, the Board then provided the Veteran and his representative a copy of the opinion and the addendum pursuant to 38 C.F.R. § 20.903(a).  In response, the Veteran's representative submitted additional argument later in February 2014.

FINDINGS OF FACT

Hypertension did not have its clinical onset in service and is not otherwise related to active duty or a service-connected disability; it was not exhibited within the first post-service year.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159(b).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

In a May 2007 letter, prior to the initial adjudication, VA informed the Veteran of his duty and the VA's duty for obtaining evidence.  In addition, the letter met the notification requirements set out for service connection as well informing the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess, 19 Vet. App. 473 (2006).  Subsequent notice was also provided in April 2009 and January 2011 letters.  The claim was subsequently readjudicated in a May 2011 supplemental statement of the case.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

Pertinent medical evidence associated with the claims files consists of service and VA treatment records and private treatment records.  Pursuant to the Board's 2011 and 2012 Remands, the Veteran was afforded VA examinations.  Additionally, a VHA opinion and clarifying addendum were requested and obtained in October 2013 and January 2014.  When VA undertakes to provide a VA examination or an opinion, it must ensure that the examination obtained or opinion rendered is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2012 VA examination and VHA opinions obtained in this case are adequate for the purpose of adjudicating the claim.  The VA examination report and VHA opinions, read together, reflect a full understanding of the Veteran's medical history, and provide all subjective and objective findings necessary for evaluation of the claims addressed on the merits in this opinion were observed and recorded.  Accordingly, the Board finds that VA substantially complied with the Board's Remand directives in further developing the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

II.  Service Connection Legal Authority

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic disabilities, to include cardiovascular-renal disease, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) .  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, cardiovascular-renal disease which includes hypertension are among the chronic disabilities listed in 38 C.F.R. § 3.309(a), and may be established as a chronic disease diagnosed in service or on the basis of continuity of symptomatology.  Id. 

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii)  are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d)  are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy (defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset), porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Effective on August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease and Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.  The intended effect of this amendment is to establish presumptive service connection for these diseases based on herbicide exposure.  The final rule is applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date. 

Note 3 indicates that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e).  The final rule is applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  Additionally, VA will apply this rule in readjudicating certain previously denied claims as required by court orders in Nehmer v. Department of Veterans Affairs, No. CV-86-6161 TEH (N.D. Cal.). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the provisions of §§ 3.307, 3.309, the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude an appellant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


III. Analysis of Service Connection Claims

The Veteran is currently diagnosed with hypertension. For VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 mm. or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2013).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  A 10 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104. 

The Veteran contends that his hypertension began in service, including Agent Orange exposure, or is caused by or aggravated by his service-connected PTSD and CAD.  He has been awarded service-connection for CAD based on his herbicide exposure and PTSD, which have been rated as 10 and 30 percent disabling, respectively.  

The Veteran served on active duty from December 1965 to October 1969.  He served in the Republic of Vietnam from September 1967 to September 1968, therefore presumed that the Veteran was exposed to herbicide agents while he was stationed in the Republic of Vietnam.  Hypertension, however, is not one of the enumerated disabilities that are presumed due to herbicide exposure that are listed under 38 C.F.R. § 3.309(e). The amended version of 38 C.F.R. § 3.309(e), Note 3, specifically states that the term ischemic heart disease does not include hypertension.  Accordingly, the claim of service connection for hypertension on a presumptive basis as due to Agent Orange exposure must fail because the herbicide presumption set forth in 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 does not apply here. 

A veteran may still establish service connection for hypertension as due to herbicide exposure with proof of direct causation, or on any other recognized basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

During his March 2009 hearing before a Decision Review Officer, the Veteran reported that he was told that he had borderline hypertension during service and was diagnosed with high blood pressure at a later time.  

On review of the record, there is no evidence of any chronic symptoms, treatment, and/ or diagnoses related to vascular disease or hypertension during service.  Service treatment records include a November 1965 enlistment examination that reported the Veteran's sitting blood pressure as 120/78 with a sitting pulse rate of 80.  In December 1968, he was seen for complaints of chest pain for the past week, however, no diagnosis was provided.   On September 1969 separation examination, his sitting blood pressure was reported as 128/74 with a sitting pulse rate of 78 and his vascular system was described as normal.  Hypertension was not exhibited in service.  

There is also no evidence showing that hypertension manifested to a compensable degree within one year of separation from service; therefore, service connection for hypertension may not be presumed as having been incurred in service.  38 C.F.R. §§ 3.307, 3.309(a).  Following separation from service in 1969, the evidence of record shows no relevant findings until more than 13 years after service.  VA treatment records show that the Veteran was seen in December 1982 for increased blood pressure.  His blood pressure readings were 150/105 and 138/105 and he was diagnosed with hypertension.   In January 1983, he was assessed with borderline hypertension with blood pressure readings of 140/90 and 130/90.  Subsequent post service private and VA treatment records show treatment for hypertension, essential hypertension, PTSD, and CAD.  A May and June 2001 hospital treatment records from the Henry Ford Health System reported a diagnosis of benign essential hypertension. 

On November 2007 VA examination, the examiner found that the Veteran's hypertension was well-controlled and opined that the Veteran's hypertension was not caused or aggravated by his PTSD.  

The Veteran was afforded an additional examination in April 2011.  After examination, the Veteran was diagnosed with essential hypertension.  The examiner opined that this condition was not secondary to any other cause including the Veteran's military service and service-connected disability (PTSD and CAD).  The examiner also opined that hypertension was not aggravated by PTSD or CAD.  The examiner stated that this was per literature and record review.  

In June 2012, the VA examiner essentially restated his findings from the April 2011 examination report.  However, the examiner added that it was his opinion, even after considering the Veteran's lay statements and the claimed continuity of symptomatology, that the hypertension was not likely to have its onset during active duty or within one year of active duty, or was such condition otherwise not related to the Veteran's military service.  The examiner reasoned that that the preponderance of the evidence outside of the Veteran's lay statements showed normal blood pressure for the period in question.  The Veteran's current hypertension was not likely secondary to any other cause including the Veteran's military service and service-connected conditions (PTSD and CAD).  The examiner added that it was not likely to be aggravated by the Veteran's service-connected PTSD and/or CAD as per the literature and medical review.  The examiner explained that the nature and etiology of the Veteran's current hypertension was "essential hypertension", which by medical definition meant that there was no known cause as per medical literature review.  

In an October 2013 medical expert opinion by a physician who is Board-certified in Internal Medicine, when asked if it was at least as likely as not that hypertension had its clinical onset in service, within the first post service year, or was otherwise related to service including exposure to herbicides while serving in the Republic of Vietnam, the physician noted that on the day the Veteran was released from service on September 23, 1969, a note indicated that his blood pressure was 128/74, which was normal.  The physician also noted that there was no mention of a history of hypertension or any medication for it at that time.  The physician noted that in December 1982, the Veteran was found to have an elevated blood pressure reading of 150/98 and was started on initial blood pressure medication.  The physician opined that although there may be a possible association between Agent Orange exposure and hypertension, a causal relationship has not been established at this time.  (Veterans and Agent Orange; Update October 2008, Institute of Medicine.)

When asked if it was at least as likely as not that hypertension was caused or aggravated by a service-connected disability, to include PTSD and/or CAD, the physician responded that hypertension was not caused by CAD, but rather it could be a cause of CAD.  The physician also stated that although emotional stress in general could aggravate hypertension, there was no documentation of this in the records reviewed.  The physician explained that the Veteran's diagnosis of hypertension long pre-dated any diagnosis of PTSD or any mention of PTSD symptoms in the records.  During an admission to the Henry Ford Health System for transient ischemic attack symptoms in May 2001, the Veteran's blood pressure readings and result of an echocardiogram done while he was hospitalized were consistent with long-standing suboptimally controlled hypertension.  The physician added that there was no mention of any psychological symptomatology or mental health diagnoses in any of the military or civilian records up to this time.  Furthermore, even after the diagnosis of PTSD was established in 2007, the Veteran's blood pressure continued to be well controlled with medication suggesting that any potential "aggravation" of his hypertension was not one of real clinical significance (i.e.: his PTSD did not appear to substantially impact his overall cardiovascular health with respect to potential effects of hypertension on his body). His blood pressure was regularly well controlled during office visits from 2007 to 2008 except on December 3, 2008, when he forgot to take his blood pressure medications due to being stressed out from his son being incarcerated.  All other blood pressures documented from this time through January 2011 were well controlled except on January 10, 2011 during an Endocrine visit, his blood pressure was 153/82.  A repeated blood pressure reading done on January 20, 2011 revealed that his blood pressure was again well controlled with no new interventions.   

In a January 2014 addendum when specifically asked if hypertension was aggravated by service-connected CAD, the physician respond, "No, hypertension was not aggravated by the patient's service-connected CAD."  She stated that the Veteran's blood pressure was well controlled so there was no service-connected condition, which worsened this to any clinical significant level.  In addition, although CAD and hypertension often co-exist and hypertension can aggravate CAD, the corollary was no true: CAD was not something that in and of itself could physiologically worsen hypertension.   

In regards to the June 2012, October 2013 and January 2014 opinions, the discussion by these physicians lead to a finding that the Veteran's hypertension was not incurred in service, or otherwise related to service, including Agent Orange exposure, and was not proximately caused or aggravated by his service-connected PTSD and CAD disabilities.  The Board accepts the June 2012, October 2013 and January 2014 opinions of the VA examiner and VA medical expert as being the most probative medical evidence on the subject, as such were based on a review of all historical records, and contained detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report and the fact that the opinions were based on a review of the applicable record, the Board finds such opinions are probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).

The Board has considered the Veteran's representative contentions that the VHA physician's opinions should be given little probative value.  More specifically, in the February 2014 Informal Hearing Presentation (IHP), the Veteran's representative asserted that the physician who provided the 2013 and 2014 opinions only addressed the Veteran's hypertension after he was diagnosed with PTSD and did not consider that the Veteran's chronic PTSD could have caused the Veteran's hypertension before the initial diagnosis.  The Board disagrees.  In October 2013, while the physician acknowledged that the Veteran's diagnosis of hypertension long pre-dated any diagnosis of PTSD or any mention of PTSD symptoms in the records, the physician also reviewed the entire claims file that included hospital treatment records dated in December 2001 reflecting well-controlled blood pressure well before he was diagnosed with PTSD in 2007.  Furthermore, the physician added that there was no mention of any psychological symptomatology or mental health diagnoses in any of the military or civilian records up to this time.  Here, the opinion reflects that the medical expert clearly considered whether or not the Veteran had symptoms of PTSD or any mental health diagnosis prior to his initial diagnosis of PTSD in 2007 that could have had an impact on his hypertension.  

Additionally, in the February 2014 IHP, the Veteran's representative asserted that the physician merely concluded that hypertension was not caused by CAD (it can be a cause of CAD) and did not provide any rationale.  Again, the Board disagrees.  While the physician did make such a statement, in the January 2014 addendum, the physician further explained that although CAD and hypertension often co-exist and hypertension can aggravate CAD, the corollary was no true: CAD was not something that in and of itself could physiologically worsen hypertension.  Additionally, the physician stated that the Veteran's blood pressure was well controlled so there was no service-connected condition which worsened this to any clinical significant level.  The Board finds that the physician has addressed each question posed by the Board regarding the Veteran's hypertension.  The 2012 VA examination also clarified that hypertension was essential, i.e., of no known cause. 

The Veteran submitted medical literature suggesting a relationship between PTSD and hypertension, primarily as it relates to the issue of aggravation.  
The Board notes that the Veteran has submitted internet/treatise articles in support of his claim.  The submitted medical literature suggests a relationship between PTSD and hypertension, primarily as it relates to the issue of aggravation.  The Board does not dispute the general findings from the articles.  However, these documents contain no specific findings pertaining to this Veteran's hypertension and PTSD.  As a lay person, relying on a generic medical treatise, the appellant is not qualified to render a medical opinion as to the etiology of the cause of his hypertension.  Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot provide speculative generic statements not relevant to the Veteran's claim," but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion)."  Here, the treatise evidence, is general in nature and does not specifically relate to the facts and circumstances surrounding the Veteran's case. 

The Board has considered that lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, here, in regards to the Veteran's contentions that his hypertension is related to PTSD, CAD, and/or Agent Orange exposure,  an opinion as to the etiology and onset of hypertension falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  To the extent the Veteran is competent to claim that he was told that he had "borderline hypertension" in service, even if he is accurately reporting what a clinician told him, this is not tantamount to a diagnosis of hypertension.  Furthermore, the examiners considered the Veteran's lay statements and their conclusions are of greater probative weight considering their expertise and the thoroughness of the opinions.  

The Board also considered the claim based on continuity of symptomatology because hypertension is considered a chronic disease pursuant to 38 C.F.R. § 3.309(a).  As indicated however, a diagnosis of hypertension is not objectively shown in the record until 13 years after service separation.  The absence of post-service complaints, findings, diagnosis, or treatment for many years after service is one factor that tends to weigh against a finding of continuous symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  Thus, the medical records are more probative than any lay assertions of continuity of symptomatology, and weigh against a finding of continuity of symptomatology of hypertension since service.  Thus, service connection based on continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is not warranted. 

The Veteran's lay statements are the only evidence of record which is favorable to his claim. The circumstances do not establish that the Veteran is competent to assign a medical diagnosis of hypertension or to address etiology of hypertension. 

Therefore, the preponderance of the evidence is against the Veteran's claim, and the benefit-of-the doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b) (2013). Service connection for hypertension will therefore be denied. 








ORDER

Entitlement to service connection for hypertension is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


